233 F.2d 369
98 U.S.App.D.C. 167
Harry Lester ZOOK, Appellant,v.Pauline E. ZOOK, Appellee.
No. 13046.
United States Court of Appeals District Of Columbia Circuit.
Argued May 4, 1956.Decided May 10, 1956.

Mr. Joseph M. Bonuso, Washington, D.C., for appellant.
Mr. John A. Ryan, Washington, D.C., for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
This is an appeal from an order of the District Court granting maintenance [98 U.S.App.D.C. 168] and support pendente lite in a suit for absolute divorce to which a counterclaim for maintenance and support was filed.


2
Such an award is within the discretion of the trial court unless there is a showing of abuse of discretion.  There is no such showing in this case.  The judgment of the District Court must be affirmed.


3
It is not necessary to pass upon appellee's motion to dismiss the appeal.


4
Affirmed.